Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach an amplifier configured to generate an analog signal that is proportional to a current of the DC motor; an analog-to-digital converter (ADC) connected to the amplifier and configured to convert the analog signal to a first digital signal; and 
compute a second digital signal according to the first digital signal and a previous-in-time first digital signal; compute an absolute value of the computed second digital signal; compare the computed absolute value with a predetermined threshold value; and generate a comparator output according to the comparison.
With respect to claim 9, the Prior Art does not teach an amplifier connected to the brushed DC motor at a first terminal and configured to generate a first signal that is proportional to a current of the DC motor; a signal converter connected to the amplifier and configured to convert the first signal to a second signal; 
a difference circuit connected to the signal converter and configured to compute a third signal according to the second signal and a fourth signal; an absolute value circuit connected to the difference circuit and configured to generate an absolute value of the third signal; and 
a comparator circuit connected to the absolute value circuit and configured to: compare the absolute value of the third signal with a predetermined threshold value; and generate a comparator output according to the comparison, wherein the comparator output represents rotation information of the brushed DC motor.

a detection circuit connected to the brushed DC motor and configured to: to detect a current of the brushed DC motor; generating a first digital signal according to the detected current; 
compute a second digital signal the first digital signal and a previous first digital signal; compute an absolute value of the second digital signal; compare the computed absolute value with a predetermined threshold value; and 
generate a comparator output according to the comparison; and a microcontroller connected to the detection circuit and configured to analyze the comparator output to determine rotation information of the brushed DC motor.
	Claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICK D GLASS/Primary Examiner, Art Unit 2846